DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the particle-filtration layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is also indefinite for depending from canceled claim 15.  It is suggested that claim 16 be canceled.  
Claim 17 is indefinite because it recites a percent penetration of less than 50 but does not clarify what this means.  The specification refers to a test in another patent but does not clearly indicate what is meant by percent penetration.  The claims would be definite if the portion of the patent is added to the specification or if more detail is added to the claim.  The rejection can also be overcome by cancelling the claim. 
Claim 27 is indefinite because it recites “a filter support comprising polymeric particles of claim 1,” however claim 1 recites “a filter support that supports polymeric sorbent particles” (claim 27 states the particles are part of the support while claim 1 states the particles are a separate part that is supported on the support.  Claim 27 should be amended to match claim 1 for consistency.  
Claim 30 is indefinite because it is unclear whether “a filter support” in line 13 is the same support in line 1.  The second instance should be changed to “the filter support.”  
Claims 28 and 29 are rejected for depending from indefinite parent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 9-11, 13, 14, 16-19, 21, 23, 24, 26 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,654,026 in view of Fox et al. (2021/0272829 A1).  The claims of U.S. Patent No. 10,654,026 disclose all of the features of the porous polymeric sorbent particle material, but fails to recite the different embodiments of support filter material.  Fox et al. ‘829 disclose a layered pleated HVAC filter material (4) within a frame/housing .
Allowable Subject Matter
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a motivation for the method of making an air filter with a filter support, comprising providing divinylbenzene/maleic anhydride precursor polymeric material, hydrolyzing to form a material having carboxylic acid groups, and reacting it with a nitrogen-containing compound having at least two amino groups to ionically attach the nitrogen containing croup.  The other claims will also be allowable with the submission of a proper terminal disclaimer and by overcoming the outstanding double patenting rejections.  The prior art also fails to disclose the porous polymeric sorbent recited in claim 1 and supported on a filter support.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl